 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

JONESBORO DIVISION
SHENEKA SASSER, et al. PLAINTIFFS
Vv. No. 3:19-cv-195-DPM

FOWLER FOODS, INC.; SOUTHWEST
ARKANSAS FOODS, INC.; and
CHRIS FOWLER DEFENDANTS

ORDER
I recuse. I’ve been friends with the Fowler family for many years.
Therefore, my impartiality could reasonably be questioned. 28 U.S.C.
§ 455. The Clerk must reassign this case at random by chip exchange.
So Ordered.

OV pa toll $
D.P. Marshall Jr.
United States District Judge

IS Quby 2019
v: /
